Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see page 6, lines 22-28 and page 8, line through page 9, line 2, filed 30 August 2021, with respect to the rejections of claims 1-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-7 and 10 under 35 U.S.C. 103 as being unpatentable over Lee (US 20150171405) in view of Yamanaka et al. (US 20190020011) has been withdrawn; the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Lee (US 20150171405) in view of Yamanaka et al. (US 20190020011) as applied to claim 1 above, and further in view of Ochi (US 9,461,293) has been withdrawn; and, the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Lee (US 20150171405) in view of Yamanaka et al. (US 20190020011) as applied to claim 1 above, and further in view of  Aoki (US 20160294023) has been withdrawn.
 	However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation “protrusion that protrudes from an edge of the bus bar in a direction that is perpendicular to a thickness direction of the bus bar and to a longitudinal direction of the bus bar” in the application as filed.
	The Applicants state “Support for the amendments to independent claim 1 can be found, e.g., in at least one of original claims 1-10, paragraphs [0031]-[0093], and in Figs. 3-6 of Applicants’ original specification”.

	Claims 2-10 are rejected because of their dependency upon claim 1.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150171405) in view of Yamanaka et al. (US 20190020011).
Claim 1:	Lee in Figures 1-2 and 6-7 (reproduced below) disclose a wiring module configured to be arranged on a plurality of power storage devices (110) each having electrode terminals (113/112), the wiring module comprising: 
a plurality of bus bars (230) each connected to a corresponding electrode terminal (113/112), and each having 2n electrode connection portions (4) and 2n-1 linking portions (3) each linking adjacent electrode connection portions among the 2n electrode connection portions, where n is a natural number greater than or equal to 2; 
an insulating protector (busbar holder 120 made of plastic) that houses the plurality of bus bars (230); and,
 protrusion (fixing member 222 as shown in Figure 6) that protrudes from an edge of the bus bar in a direction that is perpendicular to a thickness direction of the bus bar and to a longitudinal direction of the bus bar (paragraph [0061)].  See also entire document.

    PNG
    media_image1.png
    546
    740
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    452
    762
    media_image2.png
    Greyscale

Lee does not disclose that, in each of the plurality of bus bars, a cross-sectional area of the n-th linking portion from one end portion of the bus bar is the largest of the cross-sectional areas of all of the 2n-1 linking portions.
Yamanaka et al. in Figure 5 (paragraphs [0052]-[0060] disclose a plurality of bas bars wherein a cross-sectional area from one end portion of the bus bar (Region C) is the largest of the cross-sectional areas of all the other portions (Regions A and B). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bus bars of Lee in light of the teachings of Yamanaka et al. such that in each of the plurality of bus 
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack including bus bars that would have reduced heat loss in the bus bar due to charging/discharging of the battery pack while suppressing an increase in the weight of the battery pack (paragraphs [0007] and [0015]).
Claim 2: 	The  rejection of claim 2 is as set forth above in claim 1 wherein the Lee combination discloses that in each of the bus bars (230 of Lee), the cross-sectional area of the first linking portion (Regions A and B on the left of Region C in Figure 5 of Yamanaka et al.) from the one end portion of the bus bar is the smallest of the cross-sectional areas of the first to the n-th linking (Regions C) portions, and the cross-sectional area of the (2n-1)-th linking portion (Regions A and B on the right of Region C in Figure 5 of Yasmanaka et al.) from the one end portion of the bus bar is the smallest of the cross-sectional areas of the n-th to the (2n-1)-th linking portions.
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein the Lee combination discloses that in each of the bus bars (230 of Lee), the cross-sectional area sequentially increases from the first linking portion (Regions A and B on the left of Region C in Figure 5 of Yamanaka et al.) to the n-th linking portion (Region C)  from the one end portion of the bus bar, and the cross-sectional area sequentially decreases from the n-th linking portion (Region C) to the (2n-1)-th 
Claim 4:	 The rejection of claim 4 is as set forth above in claim 1 wherein the Lee combination discloses that in each of the bus bars (230 of Lee), the cross-sectional areas of the two linking portions (Regions A and B on the left and right of Region C in Figure 5 of Yamanaka et al.) located symmetrically with respect to the n-th linking portion Region C) are equal to each other. 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein the Lee combination discloses that in each of the bus bars (230 of Lee), the cross-sectional areas of the n-th electrode connection portion and the (n+1)-th electrode connection portion (Region C in Figure 5 of Yamanaka et al.) from the one end portion of the bus bar are larger than the cross-sectional areas of the other electrode connection portions (Regions A and B in Figure 5 of Yamanaka et al.).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein the Lee combination disclose that in each of the bus bars (230 of Lee), the n-th electrode connection portion and the (n+1)-th electrode connection portion from the one end portion of the bus bar are wider than the other electrode connection portions (Figure 9 of Yamanaka et al., paragraphs [0075]-[0077]).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein the Lee combination disclose that in each of the bus bars (230 of Lee), one or both of the n-th electrode connection portion and the (n+1)-th electrode connection portion 
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein Lee in Figures 1-2 further disclose a power storage module (battery module 100), comprising: 
a plurality of power storage devices (110) each having electrode terminals (113/112); and the wiring module set forth above in claim 1. 

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150171405) in view of Yamanaka et al. (US 20190020011) as applied to claim 1 above, and further in view of Ochi (US 9,461,293).
	Lee and Yamanaka et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 8:	The Lee combination does not disclose that at least one through-hole is formed in each of a plurality of electrode connection portions (31), and in each of the bus bars, the opening areas of the through-hole of the n-th electrode connection portion from the one end portion of the bus bar and the through-hole of the (n+1)-th electrode connection portion from the one end portion of the bus bar are smaller than the opening areas of the through-holes of the other electrode connection portions.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the busbars of the Lee combination by incorporating the through holes of Ochi.
One having ordinary skill in the art would have been motivated to make the modification to provide a busbar having insertion holes that would have increased the contact surface areas between positive electrode terminal surfaces and the bus bar to reduce contact resistance and increase the amount of current flow from the batteries to the busbar (col. 9: 49-col. 10: 2).

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150171405) in view of Yamanaka et al. (US 20190020011) as applied to claim 1 above, and further in view of  Aoki (US 20160294023).
Lee and Yamanaka et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 9:	The Lee combination does not disclose that in each of the bus bars, a voltage detection terminal that is electrically connected to a corresponding electrode terminal is connected to at least one of the n-th electrode connection portion and the (n+1)-th electrode connection portion from the one end portion of the bus bar.
Aoki in Figures 2 and 3 discloses that in each of bus bars (20), a voltage detection terminal (31) that is electrically connected to a corresponding electrode terminal is connected to at least one of the n-th electrode connection portion and the (n+1)-th electrode connection portion from the one end portion of the bus bar (see e.g., paragraph [0036]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bus bar of the Lee combination by incorporating the voltage detection terminal of Aoki.
One having ordinary skill in the art would have been motivated to make the modification to provide a voltage detection terminal that would have accurately detect the voltage of the battery, thus improving battery reliability (paragraph [0011]).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729